EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 04/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nick Baumann on 5/31/2022.
The application has been amended as follows:
Claim 35 is cancelled.
Allowable Claims
Claims 18-27 and 29-34 are allowed over the prior art of record.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Deibler (DE 102014106518 – of record).
Deibler, while disclosing a wound debridement device, fails to disclose or reasonably suggest alone or in combination, where the central portion is provided with a plurality of grooves formed in the first surface, where each groove of the plurality of grooves extends into the first surface a groove distance that is less than the thickness of the first layer.
	This limitation not disclosed or rendered obvious by Deibler imparts a novel and non-obvious function of the claimed device, namely, enhancing collection of sloughy material such as debris from a wound to the device, as suggested by Applicant in at least ¶0025 and 0029 of the instant specification. In addition, Deibler cannot be modified by making the through-openings having thickness that is less than the thickness of the first foam layer. Deibler teaches away from having a plurality of grooves extends into the first surface a groove distance that is less than the thickness of the first layer as Abstract, ¶0018, and 0057 indicate that the through-openings penetrate both layers channel-like and completely in order to clean the wound and to promote construction of granulation tissue of the wound.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781